Case 1:19-cv-03729-DLF Document 23-1 Filed 11/05/20 Page 1 of 3




                 EXHIBIT 1
              (Declaration of Chelsea McKinney)
         Case 1:19-cv-03729-DLF Document 23-1 Filed 11/05/20 Page 2 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                               )
BLACK ROCK CITY LLC and                        )
                                               )
BURNING MAN PROJECT,                           )
                                               )
       Plaintiffs,                             )
                                               )     Civil Action No. 19-cv-03729-DLF
               v.                              )
                                               )
                                               )
DAVID BERNHARDT,                               )
SECRETARY OF THE INTERIOR et al.,              )
                                               )
       Defendants.                             )
                                               )

                      DECLARATION OF CHELSEA McKINNEY
                    CERTIFYING THE ADMINISTRATIVE RECORD

       I, Chelsea McKinney, declare as follows:

       1.      My name is Chelsea McKinney. I have 12 years of experience in federal land

management; I have been employed with the U.S. Bureau of Land Management since October

2016. I am currently employed as the Burning Man Project Manager, for the Bureau of Land

Management (BLM) Winnemucca District, Black Rock Field Office. Prior to this position I

was the Outdoor Recreation Planner for the Black Rock Field Office.

       2.      I have 3 years (FY 2017, FY 2018, and FY 2019) of experience working at the

Burning Man event. In 2017 I was involved with vending compliance. In 2018 and 2019, I

was the Special Recreation Permit (SRP) Monitor.

       3.      In addition to the above duties, I am responsible for overseeing compilation of

documents from BLM for the Administrative Record underlying the above-captioned

litigation. In this capacity, I directed and worked alongside staff in obtaining files pertaining

to the BLM decisions challenged in this case. The documents contained in the Administrative
         Case 1:19-cv-03729-DLF Document 23-1 Filed 11/05/20 Page 3 of 3




Record constitute true, accurate, and complete copies of the original documents located in

BLM’s files.

        4.     To the best of my knowledge and belief, I attest that the Certified List of the

Contents of the Administrative Record identifies each document in the Administrative Record

in this case, and I hereby certify that the documents referenced in the Certified List filed

herewith constitute a true, correct, and complete copy of the Administrative Record in this

case.

        I declare under penalty of perjury that the foregoing is true and correct to the best of

my knowledge, information, and belief.

               Executed this 29th day of October, 2020.
                                                                  Digitally signed by
                                               CHELSEA            CHELSEA MCKINNEY
                                                                  Date: 2020.10.29 13:03:21
                                               MCKINNEY           -07'00'

                                               Chelsea McKinney
                                               Burning Man Project Manager
                                               Winnemucca (NV) District
                                               U.S. Bureau of Land Management




                                                  2
